Plaintiff assignee, after a jury trial, had judgment for the damages suffered by its assignor by reason of a collision at the intersection of two State trunkline highways, about 8 1/2 miles north of Kalamazoo. At this point M-43 runs north and south and M-89 runs east and west. M-89 stops at the intersection of M-43, does not cross it but continues with it to the south for some distance. M-43 is a macadam top paved highway. M-89, until it joins M-43, is a gravel road. Beyond the intersection is a narrow gravel county or township road continuing to the east.
On May 20, 1937, Mrs. Woodruff, wife of plaintiff's assignor, was driving south on M-43 at 40 to 45 miles per hour. Defendant testified that, as he approached M-43 on highway M-89 from the west, he slowed down to 15 miles per hour, shifted into second gear and, as he turned into M-43, he was struck by the car driven by Mrs. Woodruff. A passenger in Mrs. Woodruff's car testified that defendant's *Page 509 
car struck the Woodruff car "on our right front wheel — that wheel is back of the radiator." Highway M-43 had a junction sign near the intersection, and M-89 had a stop sign.
Defendant appeals, claiming that the court erred in failing to instruct the jury that plaintiff's driver was guilty of contributory negligence as a matter of law. Defendant requested the court to charge the jury that:
"If you find that the car of the plaintiff's assured was not brought to a full stop before entering the intersection of M-89, you will return a verdict of no cause for action in favor of the defendant."
The language of subdivision (e) of 1 Comp. Laws 1929, § 4713 (Stat. Ann. § 9.1581) reads:
"(e) All vehicles approaching the intersection of a State trunkline highway, outside of any city or village having local regulations, shall come to a full stop whenever a vehicle is approaching the intersecting highway and shall reduce speed to a maximum of ten miles per hour at all other times before entering or crossing such highways."
Neither Act No. 120 nor Act No. 318, Pub. Acts 1939 (amending Act No. 318, Pub. Acts 1927 [Comp. Laws Supp. 1940, § 4693 etseq.]), which authorize the State highway commissioner and the commissioner of the Michigan State Police, acting jointly, to determine which traffic, if any, shall be given preference at the intersection of two or more State trunkline highways, was in force at the time of the accident.
Mrs. Woodruff did not see defendant approaching the intersection, and neither stopped nor slowed down. One of the three passengers in her car saw defendant when he was about 150 feet from the intersection; the other who testified did not see defendant's *Page 510 
car until just about the time of the collision.
Defendant called the trial court's attention to the rule stated in Shoniker v. English, 254 Mich. 76, where this court held both drivers guilty of negligence. One of them claimed the right of way because of the absence of a stop sign on the road which he was traveling. Both roads were trunkline highways.
The trial judge, in denying the motion for judgment nonobstante veredicto, stated that defendant's argument had considerable support from the Shoniker decision, but said:
"It does not receive any support from common sense as distinguished from law. To establish the rule contended for by the defendant would be to make a liar out of the signs at practically every crossing in the State of Michigan between two State trunk lines. Almost invariably one is a through highway, and the other is made a subordinate highway by the erection of stop signs near such intersection. It is the universal practice of automobile traffic to treat a State trunkline highway as being a through highway as against all intersections where it is not blocked by a stop sign. The rule contended for would be contrary, would suspend the accepted understanding of 99.9 per cent. of all automobile drivers in the State of Michigan. It would also be contrary to the accepted understanding of local highway authorities, and of the State highway department. That contention is also open to doubt as a matter of law on the construction of the State statutes."
Mrs. Woodruff is chargeable with having seen what she could have seen. Had she looked, she would have seen defendant approaching the intersection. Under the circumstances, the statute required *Page 511 
that she come to a full stop. Even had no vehicle been approaching the intersection, she was required to reduce her speed to 10 miles per hour. She did neither and, under the statute, she should have been held guilty of contributory negligence as a matter of law.
Defendant's motion for a directed verdict should have been granted or a judgment non obstante veredicto should have been entered. Plaintiff's judgment should be vacated and held for nought without a new trial, and with costs to appellant.
SHARPE, NORTH, and WIEST, JJ., concurred with BUSHNELL, C.J.